Upon filing a remittitur as per the order of this court, appellee calls attention to the terms of the statute, saying:
"But if the appellee shall file with the court a remittitur of the amount deemed excessive by the court, the court shall reduce the amount of the judgment accordingly and shall affirm the case and enter a judgment for such reduced amount, which judgment so entered shall be and remain the judgment of the lower court and shall date back to the time of the rendition ofthe judgment in the lower court." Section 6150, Code.
By inadvertence the decision calls for interest on the reduced judgment from the date of the conditional affirmance. Let the judgment now entered conform to the statute above quoted, by which it will date back to the time of the rendition in the court below.
ANDERSON, C. J., and GARDNER and FOSTER, JJ., concur. *Page 520